Citation Nr: 1700032	
Decision Date: 01/03/17    Archive Date: 01/13/17

DOCKET NO.  13-28 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a cardiac condition, to include cardiac arrhythmias.

3.  Entitlement to service connection for a skin condition, including irregular moles and skin growths, to include as due to Agent Orange and chemical exposure.

4.  Entitlement to compensation under 38 U.S.C.A. § 1151 for Meniere's disease.


REPRESENTATION

Appellant represented by:	Leonard Stone, Attorney



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from July 1975 to January 1979.

This appeal to the Board of Veterans' Appeals (Board) arose from rating decisions of the RO.  In February 2012 the RO, inter alia, denied service connection for bilateral hearing loss.  In July 2012, the Veteran filed a notice of disagreement (NOD), the RO issued a statement of the case (SOC) in September 2013, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later that same month.

In April 2014 the RO, inter alia, denied service connection for a cardiac condition and a  skin condition, as well as denied  entitlement to compensation under 38 U.S.C.A. § 1151 for Meniere's disease.  In June 2014, the Veteran filed a notice of disagreement (NOD) as to these denials.  The RO issued a statement of the case (SOC) in March 2015, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in April 2015.

In May 2016, the Veteran, accompanied by his attorney, testified during a Board hearing before the undersigned Veterans Law Judge held at the Las Vegas, Nevada satellite office of the RO.  A transcript of the hearing is of record.  


This appeal is now being  processed utilizing  the paperless, electronic, Veterans Benefit Management System (VBMS) and Virtual VA claims processing systems. 

The Board's disposition of the claim of entitlement to compensation under 38 U.S.C.A. § 1151 for Meniere's disease, as well as decisions addressing service connection for bilateral hearing loss and a cardiac conditions are set forth below.  The claim for service connection for a skin disorder is addressed in the remand following the order;  this matter is being remanded to  the AOJ for further development.  VA will notify the Veteran when further action, on his part, is required..

As a final preliminary matter, the Board notes that the matter of the Veteran's entitement to service connection for Meniere's disease was raised during the May 2016 Board hearing.  However, as this matter has not Board hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action, to include informing the Veteran and his representative that a claim for benefits must be submitted on the application form prescribed by the Secretary of VA and providing such forms. 38 C.F.R. § 19.9(b) (2016); see also 38 C.F.R. § 3.150(a) (providing for furnishing of appropriate application form upon request for VA benefits).  Cf. 79 Fed. Reg. 57,696 (Sept. 25, 2014) (effective March 24, 2015) (requiring that claims and notices of disagreement be filed on standard forms).


FINDINGS OF FACT

1.  During the May 8, 2016 Board hearing, prior to the issuance of an appellate decision, the Veteran and his attorney withdrew from appeal the  claim of entitlement to compensation under 38 U.S.C.A. § 1151 for Meniere's disease. 

2.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.

3.  The Veteran is not shown to have bilateral hearing loss to an extent recognized as a disability for VA purposes. 	

4.  The Veteran has a cardiac arrhythmia, diagnosed as paroxysmal supraventricular tachycardia, and competent evidence is at least in relative equipoise as to whether this condition  was incurred in service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of appeal with respect to the claim of entitlement to compensation under 38 U.S.C.A. § 1151 for Meniere's disease are met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016). 

2.  The criteria for service connection for bilateral hearing loss are not met. 38 U.S.C.A. §§ 1101, 1110, 1131, 1154, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2016). 

3.  Resolving all reasonable doubt in the Veteran's favor, the criteria for an award of service connection for cardiac arrhythmia, diagnosed as paroxysmal supraventricular tachycardia, are  met.  38 U.S.C.A. §§ 1110 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Claim Dismissed

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

During the May 8, 2016 Board hearing, prior to the issuance of an appellate decision, the Veteran indicated that did not wish to continue the claim of entitlement to compensation under 38 U.S.C.A. § 1151 for Meniere's disease.  The Veteran's attorney also confirmed the withdrawal of the appeal as to this claim during the hearing he transcript has been reduced to writing and is of record.  See Tomlin v. Brown, 5 Vet. App. 355, 357-58 (1993).   Hence, there remain no allegations of error of fact or law for appellate consideration with regard to this claim.  Accordingly,  the Board does not have jurisdiction to review the appeal as to this matter, and  must be dismissed. 

II. Claims Decided

A. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. § 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. § 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ. Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

Here, in March 2011 and January and February 2013 pre-rating letters, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claims, what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA. The letters also gave notice of the information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The February 2012 and April 2014 RO rating decisions reflect the initial adjudication of the claims after issuance of these letters. 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the claims herein decided.  Pertinent medical evidence associated with the claims file consists of service treatment records, post service private treatment records, and reports of multiple VA examinations dated in 2012, 2013, and 2014 to address the claimed hearing loss and heart conditions.   Also of record and considered in connection with the appeal is the transcript of the March 2016 Board hearing, along with  various written statements provided by the Veteran and by his representative, on his  behalf.  The Board finds that no additional AOJ action to further develop the record in connection with any claim herein decided,  prior to appellate consideration, is required. 

As for the March 2016 Board hearing, the Veteran was provided an opportunity to orally set forth his contentions before the undersigned VLJ.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2016) requires a DRO or VLJ who chairs a hearing to fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, the Board finds that, consistent with Bryant, there has been substantial compliance with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that the hearing was legally sufficient.

During the hearing, the undersigned identified all issues currently on appeal, to include those herein decided.  Also, information was elicited regarding the nature and history of the Veteran's disabilities, why it was believed that he was entitled to compensation for his claimed disabilities, and whether further evidentiary development was required.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  Id. at 497.  Although the undersigned did not explicitly suggest the submission of any specific, additional evidence, on these facts, such omission was harmless.  Nothing at the time of the hearing or since gave rise to the possibility that there was any existing, outstanding evidence pertinent to these claims to obtain or submit.

In summary, the duties imposed by the VCAA have been considered and satisfied. The Veteran has been notified and made aware of the evidence needed to substantiate the claims herein decided,  the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with either claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on either claim.  Any such error is deemed harmless and does not preclude appellate consideration of either matter, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

B.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

Where a veteran served 90 days or more during a period of war or after December 31, 1946, and an organic disease of the nervous system (interpreted to in include hearing loss), becomes manifest to a degree of l0 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303 (b).  Notably, the use of continuity of symptomatology to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309 (a) as noted above.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

1.  Bilateral Hearing Loss

The Veteran contends that he is entitled to service connection for bilateral hearing loss.  He avers that he was exposed to significant noise as an artillery crewman in service, and that this acoustic trauma is the cause of his hearing loss.

In addition to the basic legal authority referenced above, specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board also points out that the requirement of the existence of a current disability is satisfied when a veteran has the disability for which service connection is sought shortly prior to or at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  See Romanowsky v. Shinseki, 26 Vet. App. 289 (2013;.
McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

Under applicable regulation, the term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.   See 38 C.F.R. § 4.1 . See also Allen v. Brown, 7 Vet. App. 439 (1995); Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991). The Board notes that a symptom such as pain, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999). 
 
In this case, the Veteran served in the United States Air Force from July 1975 to January 1979.  However, his service treatment records do not reflect testing results documenting hearing loss, or other diagnosis or finding indicative of hearing loss.  Audiograms on file dated in January 1975 and November 1978 reflect normal hearing bilaterally.  

The Veteran's post-service outpatient records also do not reflect hearing loss.  However, because the Veteran reported significant in-service noise exposure working as an aircraft crew chief, the Veteran was afforded a VA examination in January 2012.  On examination, testing revealed that the Veteran did not have hearing loss to an extent recognized as a disability for VA purposes.  Right ear testing indicated 15 decibels at 500 Hertz, 10 decibels at 1000 Hertz, 10 decibels at 2000 Hertz, 25 decibels at 3000 Hertz, and 20 decibels at 4000 Hertz.  The Maryland CNC speech recognition score was 98 percent.  Left ear testing indicated 15 decibels at 500 Hertz, 15 decibels at 1000 Hertz, 15 decibels at 2000 Hertz, 20 decibels at 3000 Hertz, and 15 decibels at 4000 Hertz.  The Maryland CNC speech recognition score was 100 percent.  The examiner found that normal hearing for VA purposes was evidenced bilaterally.

The Veteran was afforded an additional VA examination in March 2013.  Again, however, testing revealed that the Veteran did not  have hearing loss disability for VA purposes.  Right ear testing indicated 25 decibels at 500 Hertz, 25 decibels at 1000 Hertz, 25 decibels at 2000 Hertz, 25 decibels at 3000 Hertz, and 30 decibels at 4000 Hertz.  The Maryland CNC speech recognition score was 100 percent.  Left ear testing indicated 25 decibels at 500 Hertz, 20 decibels at 1000 Hertz, 25 decibels at 2000 Hertz, 25 decibels at 3000 Hertz, and 20 decibels at 4000 Hertz.  The Maryland CNC speech recognition score was 100 percent  The examiner found hearing loss in the left ear and normal hearing in the left ear.

The Veteran submitted the results of private audiological testing  in August 2012.  However, such records reflect that  the NU-6 testing  was used, which is not recognized by VA.   The rating schedule specifically requires that an examination for hearing impairment purposes include both the Maryland CNC speech discrimination test in addition to the pure tone audiometry test.  See 38 C.F.R. § 4.85 (a).  The Board is aware that the rating schedule does provide for assessment without use of speech recognition scores, but such is appropriate only when medically certified due to "language difficulties, inconsistent speech discrimination scores, etc.."  38 C.F.R. § 4.85 (c).  Such is not  the case here.  An additional exception under 38 C.F.R. § 4.85(c), for instances of exceptional hearing loss pattern, is of no benefit, as the results showed that the Veteran's bilateral hearing disability did not meet the criteria of an exceptional pattern of  hearing loss pursuant to 38 C.F.R. § 4.86. 

In an August 2013 VA opinion, based on the service findings and the March 2013 VA examination results, the examiner opined that the claimed hearing loss condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness. 

In light of the above, the Board finds that service connection for bilateral hearing loss  must be denied because, fundamentally, the Veteran is not shown to have the disability for which service connection is sought.   The Veteran's hearing loss was considered normal for VA purposes in service and testing after service also indicates normal hearing acuity  for VA purposes bilaterally 

In this case, the Veteran is not shown to have hearing loss to an extent recognized as a disability for VA purposes, defined by 38 C.F.R. § 3.385, as evidenced by the January 2012 and March 2013 VA examination reports, and he has not otherwise demonstrated, by competent, probative evidence, that he has current hearing loss disability in either ear.  Thus, despite his competent and credible testimony and statements regarding significant noise exposure in service, service connection cannot be established  in this case.  

Furthermore, the Board emphasizes that, in this appeal, the Veteran lay assertions, alone, cannot satisfy the current disability requirement in this case, as the Veteran does not have the appropriate training and expertise to provide, on the basis of his  own lay assertions, the testing results needed to establish hearing loss disability within the meaning of 38 C.F.R. §  3.385 .  See Kahana v. Shinseki, 24 Vet. App. 428, 433, 438 (2011). See also Jandreau v. Nicholson, 492 F.3d 1372, 1377   (Fed. Cir. 2007)). required elements of the claim. As, such, any direct assertions by the Veteran and/or his representative as to diagnosis and/or medical etiology provide no persuasive support for the claim. 

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110 . Thus, where, as here, competent, probative evidence establishes that, fundamentally, the Veteran not have the disability for which service connection is sought, there can be no valid claim for service connection.   See Brammer v. Derwinski, 3 Vet App. 223, 225   (1992).  See also Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004); Gilpin v. West, 155 F.3d 1353   (Fed. Cir. 1998).

For all of the foregoing reasons, the Board finds that the claim for service connection for bilateral hearing loss must be denied.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102 ; Gilbert, 1 Vet. App. at 53-56.

2.  Cardiac Condition

The Veteran seeks to establish service connection for a heart condition, to include cardiac arrhythmia.  He maintains that he has a cardiac condition that had its onset in service.

In the present case, the evidence consists of VA examination reports dated in March and October 2013, and January 2014, as well as outpatient treatment records.

The Veteran's service treatment records indicate that the Veteran's first had an episode of skipped beasts and rapid heart rate while he was stationed in Fairbanks Alaska in April 1976.  He was treated with Valium and then with Quinidine and then with Pronestyl.  His skipped beats worsened with this treatment and he was sent to Elmendorf AFB where he was admitted from June 29 to July 2, 1976.  A grade l-2 systolic murmur was heard.  Work up was negative for ASD (Atrial Septal defect).   Pronestyl was discontinued and he was discharged with a final diagnosis of functional murmur with no evidence of heart disease.  Since that time, the Veteran indicated that he has had continued symptoms of skipped beats and rapid heartbeats.


The Veteran outpatient treatment records indicate ongoing treatment and testing related to cardiac symptoms, but do not contain opinions relevant to the etiology of his condition.

To obtain medical opinion addressing whether the Veteran has a heart condition that had its onset in or was caused by his military service, the Veteran was afforded a March 2013 VA examination.  In the report, the examiner noted review the Veteran claims file.  The Veteran was diagnosed with supraventricular arrhythmia, with a diagnosis date of 1976.  The Veteran reported that he had no history of heart symptoms or signs prior to joining the service. He played football and basketball in the high school and passed several sports physicals without anybody diagnosing him with a heart condition.  He reported no heart condition on his service physical in January 1975.  The  Veteran's symptoms and hospitalization in service were noted and the Veteran reported that, since that time, he experiences several small episodes of skipped beats and short runs of rapid heart rates.  The latter last generally 3 to 5 minutes and occasional are accompanied by slight dizziness and distracts the veteran enough to stop or slow conversation.  

On examination, the Veteran was noted  to have cardiac arrhythmia, specifically supraventricular tachycardia, intermittent (paroxysmal), with more than 4 episodes in the past 12 months with initial onset in 1976 per medical history.  The Veteran was also noted to have a heart valve condition, with mitrial and tricuspid valves affected.  In this regard, the examiner noted that a recent echocardiogram done on October 17, 2011 showed mild mitral and mild tricuspid regurgitation, mild left ventricular hypertrophy and normal ejection fraction of 62%. Hypertrophy was also noted, as was the Veteran 1976 hospitalization and in-service treatment.

After examination, the examiner opined that the claimed condition, which clearly and unmistakably existed prior to service, was aggravated beyond its natural progression by an in-service injury, event, or illness.  In this respect, the examiner stated that a detailed history failed to reveal a preexisting heart condition. Furthermore, the January 1975 examination report contained no declaration of heart disease.  The claims file showed that the Veteran was given Quinidine and Pronestyl in the time frame of April to June 1976. The claims file further showed that the treating physicians ascribed the worsening of arrhythmia to these two drugs Quinidine and Pronestyl) and the drugs were discontinued.  The examiner stated that, since the mid-70s, it became clear that Quinidine and Pronestyl do cause or worsen arrhythmia and are now rarely used.  One can therefore state that use of Quinidine and Pronestyl worsened the arrhythmia which had started when the Veteran was stationed in Fairbanks, AK. The examiner then stated that there was equipoise on this issue.  The examiner then reported that the Veteran's murmur was diagnosed as functional and has no bearing on the disease progression.  To summarize, the examiner stated that was no evidence of arrhythmia prior to joining the service and that the first episode of arrhythmia occurred in Fairbanks. AK, while the Veteran was in the military.  The examiner then stated that Quinidine and Pronestyl worsened arrhythmia and reported that whether Quinidine or /and Pronestyl would change the rate of progression could be considered an equipoise. 

An addendum opinion was provided in October 2013.  The Veteran's claims file was again reviewed.  The examiner began by discussing whether there was a preexisting  cardiac condition.  The examiner indicated that Occasional Atrial, premature complexes (APC) were preexisting.   There was no sustained tachycardia.  Sustained tachycardia was first noted in Fairbanks, Alaska in April 1976 and was then treated with antiarrhythmic drugs which can make arrhythmia worse. The examiner indicated that there was an important difference between APC and arrhythmia. APCs are not life threating and arrhythmias can be. Thr examiner indicated that, pathophysiologically, APC does not have a reentry problem, while supraventricular tachycardia does. These two were noted to be totally different animals. The examiner stated that the Veteran did not have organic heart disease until after tour of duty including, in Vietnam and that Agent Orange was known to cause coronary artery disease.  The examiner then opined that the Veteran's current heart condition was new and that there were actually two new heart conditions:  arrhythmia circa 1976 and LV hypertrophy with mitrial and tricuspid regurgitation circa 2011.  The examiner stated that, either the preexisting condition was permanently aggravated (due to antiarrhythmic drugs) or was de novo.  Either way it was directly due to service, incurred in service.  The examiner specified that the Veteran's current heart conditions were not a result of or related to the cardiac conditions that preexisted service (APCs). 

Furthermore, in an additional addendum dated in January 2014, the examiner stated that the condition claimed was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness.  In this regard, the examiner reported that a review of the Veteran's claims file and VBMS (electronic claims file) showed following chronology: 
(1) 14 Jan 1975 Occasional APC, 
(2) 18 Feb 1976 Occasional unifocal PVC within normal limits, 
(3) 27 Feb 1976 13 PVC in 2 M? etio Plan to exercise and see if PVC decrease in frequency, 
(4) May ?, 1976 unifocal , questionable increase with exercise suggest Quinidine, 
(5) June 1976 Started Quinidine and noted sig increase in frequency of extra beat that increase with exercise. Pt d/ced med and has returned to prey. baseline Pronestyl given, 
(6) 27 Nov 78 Functional murmur, occasional PVC, previously evaluated- benign, 
(7) 4.30.2003 Normal myocardial perfusion scan, 
(8) Oct 17, 2011 done as vet claims "I have had periodic palpitation( echocardiogram report Normal RT and LT ventricular systolic function. Mild left ventricular hypertrophy noted, mild mitral regurgitation, mild tricuspid regurgitation, No pericardial effusion, thrombi or vegetation seen,
(9) Nloter 5.1.2012 (22 hrs) sinus rhythm throughout, with sinus bradycardia occurs 42% of scan. Rare ectopy. 

The examiner stated that this chronology showed that the Veteran had occasional APC (Atrial premature) at the time of induction.  During 1976 he had PVC  (premature ventricular contraction) which were symptomatic and for which he received Quinidine and then Pronestyl.  Historically, the PVCs became worse after Quinidine.  The rest of the chronology showed no recurrence of APC.  There, the examiner opined that the Veteran's current cardiac condition was less likely than 50 percent probability to be same as that existed prior to service.  Additional opinion indicated that, by June 1978, the evaluation showed functional murmur, occasional PVC previously evaluated - benign.  Thus, it (PVC) was a new condition which was more than likely made worse by Quinidine.  In addition, the Veteran's preexisting condition prior to service was occasional APC. This was a frequent benign condition in young persons and does not predict or change in more serious conditions. The Veteran's most recent holter showed sinus bradycardia and sinus arrhythmia, and rare ectopy (17 in 22 hours) generally more than 100 per 24 hours are considered significant. Thus, the Veteran's current heart condition was less likely than 50 percent probability to a result of or related to cardiac condition that preexisted service. 

Based on the foregoing, the Board finds that service connection is warranted for the Veteran's diagnosed cardiac arrhythmia, but not for a preexisting Occasional Atrial, premature complexes (APC).  The opinions presented above delineate two different conditions, Occasional Atrial, premature complexes (APCs) and PVC) (premature ventricular contraction) which were symptomatic and for which he received Quinidine and then Pronestyl.  The opinions indicate that the current condition was not the result of the preexisting APC.  However, the opinions do indicate that the current conditions, arrhythmia circa 1976 and LV hypertrophy with mitrial and tricuspid regurgitation circa 2011, were at a minimum permanently aggravated (due to antiarrhythmic drugs) or were directly due to service, incurred in service.  As the March 2013 examiner stated in summary, there was no evidence of arrhythmia prior to joining the service and that the first episode of arrhythmia occurred in Fairbanks. AK, while the Veteran was in the military; and Quinidine and Pronestyl worsened the arrhythmia. 

The Board finds that the overall evidence tends to support an award of  service connection for cardiac arrhythmia, diagnosed as paroxysmal supraventricular tachycardia.   The record reflects that the Veteran first had this condition in 1976 and that such was aggravated by treatment received at the time.  Collectively, the competent, probative evidence as to the matter of service connection for cardiac arrhythmia, at a minimum, gives rise to a reasonable doubt on the matter.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.  Accordingly, and with resolution of all reasonable doubt in the Veteran's favor, the Board finds that, with respect to cardiac arrhythmia, diagnosed as paroxysmal supraventricular tachycardia the criteria for service connection are met.


ORDER

The appeal as to the claim of entitlement to compensation under 38 U.S.C.A. § 1151 for Meniere's disease is dismissed. 

Service connection for bilateral hearing loss is denied.

Service connection for cardiac arrhythmia, diagnosed as paroxysmal supraventricular tachycardia, is granted.


REMAND

The Board's review of the claims file reveals that additional AOJ action on the remaining claim on appeal is warranted. 

The Veteran contends that he has a skin disability that had its onset in service.  

A review of the entire evidentiary record establishes that there was no evidence of the claimed condition during active military service.  However, the Veteran testified that he had rashes in service that he contends came from exposure to jet fuel and chemicals used to maintain the airplanes that he worked on in service.  The Veteran also reported that he has had multiple irregular growths removed from his torso that may be linked to exposure in service to chemicals and jet fuel.  In addition, in a February 2014 VA examination report, the Veteran stated that he noticed skin lesions in the late 1970s early 1980s.  He says that he started to notice various wounds and sores and that he had one that hadn't  healed in two years.  The Veteran was diagnosed with seborrheic keratosis and actinic keratosis.  The examiner found that  there was no link between the claimed condition and the Veteran's military service to include chemical or jet fuel exposure.   

While the February 2014 VA examiner provided an opinion regarding the Veteran's diagnosed seborrheic keratosis and actinic keratosis, the examiner did not address other skin conditions noted in  the Veteran's outpatient treatment records.  A September 2011 treatment report notes a diagnosis of compound clark nevus, and September 1995 records indicate various moles, compound nevus and intradermal nevus.  March 2014 treatment records note diagnoses of chronic actinic damage, melisma/choasma/melanoderm lentigo/lentigin, unspecified DZ sebaceous glands, sebaceous hyperplasia, xerosis, and nub, neoplasm of uncertain behavior.  It is also unclear the extent to which the February 2014 examiner considered the lay assertions of record, to include the Veteran's assertions as to continuing skin problems since service. 

On this record, the Board finds that on remand, further opinion addressing all of the Veteran's various skin conditions diagnosed or manifest pertinent to the period under consideration in this appeal-based  on full consideration of the Veteran's documented medical history and assertions, and supported by complete, clearly-stated rationale-should be obtained.   See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  See also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

In this regard, the AOJ should arrange to obtain an addendum opinion from the examiner who provided the February 2014 opinion or from another appropriate physician based on claims file review (if possible).  The AOJ should only arrange for additional examination of the Veteran if one is deemed necessary in the judgment of the physician designated to provide the addendum opinion .  

The Veteran is hereby notified that failure to report to any scheduled examination, without good cause, may result in denial of the claim.  See 38 C.F.R. § 3.655 (2016).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member. 

Prior to arranging to obtain further medical findings/opinions in connection with this claim, to ensure that all due process requirements are met, and the record is complete, he AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

As for VA records, the claims file reflects that the Veteran has been receiving treatment for his disabilities from the Las Vegas VA Medical Center (VAMC), and that records from that facility dated through July 2016 are associated with the file; however, more recent records may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claims are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the AOJ should obtain from Las Vegas VAMC all pertinent, outstanding records of evaluation and/or treatment of the Veteran dated from July 2016 following the current procedures prescribed in 38 C.F.R. § 3.159 (c) with regard to requests for records from Federal facilities. 

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the remaining claim on appeal (to include as regards private (non-VA) treatment), explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103 (b)(1); but see also 38 U.S.C.A. § 5103 (b)(3)  (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties imposed by the VCAA. See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the remaining claim on appeal. 

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain from the Las Vegas VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran dated since July 2016.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file. 

2.  Furnish to the Veteran and his attorney a letter requesting that the Veteran provide additional information and, if necessary, authorization, to obtain any additional evidence pertinent to the remaining claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) medical records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file. If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange to obtain an addendum opinion from the examiner who evaluated the Veteran and provided the February 2014 opinion. 

If that individual is no longer employed by VA or is otherwise unavailable, document that fact in the claims file, and arrange to obtain an opinion from an appropriate physician based on claims file review (if possible).  Only arrange for the Veteran to undergo examination, by an appropriate physician, if one is necessary in the judgment of the individual designated to provide the addendum opinion.

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated individual, and the addendum opinion/examination report should include discussion of the Veteran's documented history and lay assertions.

The examiner should clearly identify all skin disability(ies) currently present or present at any point pertinent to the July 2012 claim, (even f now asymptomatic or resolved).

Then, with respect to each such diagnosed disability, the examiner should render an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability had its onset during service or is otherwise medically-related to in-service injury or disease, to include alleged chemical and  jet fuel exposure, and/or exposure to Agent Orange.

In addressing the above, the examiner must consider and discuss all relevant medical and other objective evidence, as well as all lay assertions-to include competent assertions as to in-service noise exposure and as to the nature, onset and continuity of symptoms.

In this regard, the examiner is advised that the Veteran is competent to report his symptoms and history, and such reports should be specifically acknowledged and considered in formulating opinions.  If the Veteran's lay assertions in any regard are discounted, the examiner should clearly so state, and explain why.

Notably, the absence of evidence of treatment for any claimed disability in the Veteran's service treatment records should not serve as the sole basis for a negative opinion.

Complete, clearly-stated rationale for the conclusions reached must be provided.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken. Stegall v. West, 11 Vet. App. 268 (1998). 

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the remaining claim on appeal in light of all pertinent evidence (to include all that added to the VBMS and/or Virtual VA file(s) since the last adjudication)  and legal authority.

7.  If the benefit sought on appeal remains denied, furnish to the Veteran and his attorney a supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



	(CONTINUED ON NEXT PAGE)


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


